Mr. Justice Smith delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1034*—when rules of Municipal Court not judicially noticed. The Appellate Court will not take judicial notice of rules of the Municipal Court. 2. Appeal and error, § 482*—when no question of law presented. Where on a trial before the court without a jury no propositions of law were submitted, no questions of law are presented for review. 3. Fraud, § 12*—what is effect of independent investigation. No action for damages arising from fraud will lie where the plaintiff relies wholly on his own inspection of the thing purchased and not on any fraudulent statement of the defendant.